EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul LaVanway on January 21, 2020.
The application has been amended as follows: 
1. (Currently Amended) A method for obtaining bone and bone marrow, the method comprising: 
rotationally driving a cutting tip at a distal portion of a bone harvester into a bone, thereby morselizing a portion of the bone and causing the morselized bone to enter a channel extending longitudinally through a 
subsequent to morselizing the portion of the bone and causing the morselized bone to enter the channel, drawing bone marrow through the channel, [[.]]
wherein rotationally driving the cutting tip into the bone and drawing bone marrow through the channel comprises inserting the bone harvester through an incision and rotationally driving the cutting tip into the bone and drawing bone marrow through the channel while the bone harvester is inserted through the incision.
8. (Currently Amended) The method of claim 1, 
15. (Currently Amended) The method of claim 1, wherein the bone harvester comprises a connector at the proximal portion, and further comprising, after rotationally driving the cutting tip but prior to drawing bone marrow through the channel, attaching a vacuum source to the bone harvester at the connector.  
16. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the McKenna et al. (US 2013/0204160) and Miller (US 2007/0016100) references. While in combination these references disclose methods for harvesting bone and bone marrow they do not do so in the manner in the claimed invention. Neither reference discloses explicitly the drawing of the bone pieces and bone marrow through the same channel let alone in the order as in the claimed invention nor does the prior art teach both the cutting and aspiration while the full device is still inserted within the incision. This distinguishes the claimed invention over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791